Citation Nr: 0723151	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision of the Fort Harrison, Montana Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2006, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

During the October 2006 videoconference hearing, the veteran 
testified that his PTSD has gotten worse since his last VA 
examination in June 2006.  Worsening symptoms have included 
an increased lack of concentration; sleep disturbance; 
worsening anger management; suicidal and homicidal thoughts; 
increased depression; relationship problems with co-workers 
and family members; and increased memory loss.  In light of 
these allegations of worsening, the veteran should be 
afforded another VA examination.  38 C.F.R. § 3.327(a).  

Notably, on June 2006 VA examination, the examiner provided a 
Global Assessment of Functioning (GAF) score of 60; however, 
an October 2005 Vet Center summary indicates the veteran had 
a GAF of 45 and that his highest GAF during the last year was 
50.  Hence, on examination, the examiner should reconcile the 
veteran's level of functioning with these disparate GAF 
scores.  Additionally, the veteran has alleged that he is a 
workaholic in order to cope with his PTSD and he is concerned 
that his PTSD symptoms will increase when he retires.

This appeal is from the initial rating assigned for a 
disability with the award of service connection for such 
disability; hence, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
veteran has been receiving medical treatment at the Missoula 
Vet Center and the Missoula VA Medical Center (MC).  The 
record contains treatment records from the Vet Center through 
February 2006 and from the VAMC through March 2006.  Any 
records of recent treatment the veteran has received at the 
VAMC or Vet Center are constructively of record, pertinent to 
his claim, and must be secured.  The veteran has indicated 
that he has received treatment from a Dr. Jeffrey and a Dr. 
Maureen; however, it is not clear from the record whether 
these are private or VA treatment providers.  Hence, the 
veteran should be asked for clarification regarding these 
treatment providers.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any additional psychiatric 
treatment or evaluation that is not 
already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  Of 
particular interest are records from Dr. 
Jeffrey and Dr. Maureen.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The RO should 
secure for the record any (and all) 
reports generated by the veteran's Vet 
Center sessions since February 2006.  
Also, the RO should update the record with 
any VA treatment records since March 2006.  
If there are no further records at the Vet 
Center, it should be so annotated for the 
record.

2.  The RO should then arrange for the 
veteran to be afforded an examination by a 
psychiatrist to ascertain the current 
severity of his PTSD.  The veteran's 
claims folder must be reviewed and 
considered by the examiner in conjunction 
with the examination.  All findings must 
be reported in detail.  The examiner 
should identify all of the veteran's 
psychiatric symptoms, note their frequency 
and severity, and opine regarding the 
degree of functional impairment associated 
with the symptoms found.  The examiner is 
also asked to note, and comment on the 
significance of, the GAF scores previously 
assigned by the Missoula Vet Center and on 
June 2006 VA examination.  Specifically, 
the examiner should reconcile the scores 
with the levels of functioning shown 
otherwise by history reported and findings 
noted on examinations, i.e., reconcile the 
GAF scores given with the veteran's self-
description of being a workaholic.  The 
examiner should comment on the veteran's 
theory that his being a workaholic is a 
"coping strategy" that masks a severe 
level of PTSD that will become unmasked 
when he stops working.  The examiner 
should explain the rationale for all 
opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

